Title: From Thomas Jefferson to George Jefferson, 27 February 1804
From: Jefferson, Thomas
To: Jefferson, George


               
                  Dear Sir
                  Washington Feb. 27. 04.
               
               By last night’s mail I recieved information from mr Griffin that 19. hhds of my tobo. were already at Richmond, and that the two remaining ones would go immediately. he also inclosed me the manifests of the 19. which I herein inclose to you and on the next leaf you will see a list of the numbers & weights, making in the whole 36,509. ℔. in the 21. hhds. I wish it to be sold as soon as you possibly can, so as to get it’s value. according to your last advices I presume I may expect 7. Dollars for it. I could not admit well a credit of more than 60. days. perhaps you may obtain ready paiment for the amount I owe you, to wit the balance of the last account, the coal ordered and the hams. be so good as to let me know your prospects, and the actual sale as soon as it takes place as it will ease the arrangements I have to make. Accept my affectionate salutations.
               
                  Th: Jefferson
               
               
                  
                     
                        No.
                        367 
                        150.
                        1725 
                        *
                     
                     
                        
                        878 
                        150 
                        1550.
                        
                     
                     
                        
                        880 
                        150 
                        1556.
                        
                     
                     
                        
                        881.
                        150 
                        1689 
                        
                     
                     
                        
                        907.
                        145.
                        1630.
                        *
                     
                     
                        
                        908.
                        145 
                        1591.
                        
                     
                     
                        
                        946.
                        150.
                        1793 
                        
                     
                     
                        
                        947 
                        150.
                        1736.
                        
                     
                     
                        
                        977.
                        140.
                        1878.
                        
                     
                     
                        
                        1106 
                        140.
                        1566.
                        
                     
                     
                        
                        1107.
                        140.
                        1700.
                        
                     
                     
                        
                        1108.
                        140.
                        1700.
                        
                     
                     
                        
                        1109.
                        140.
                        1853.
                        
                     
                     
                        
                        1165.
                        140.
                        1820 
                        
                     
                     
                        
                        1166.
                        140.
                        1789.
                        
                     
                     
                        
                        1198.
                        140.
                        1767.
                        
                     
                     
                        
                        1199 
                        140 
                        1928 
                        
                     
                     
                        
                        1200.
                        140.
                        1935 
                        
                     
                     
                        
                        1201.
                        140.
                        1768 
                        
                     
                     
                        
                        1220.
                        142.
                        1738 
                        
                     
                     
                        
                        1221.
                        142.
                        1797.
                        
                     
                     
                     
                        
                        21. hhds
                      
                        36,509 
                        
                     
                  
                  
                     
                         
                        the heaviest is
                        1935
                     
                     
                        
                        the lightest
                        1550.
                     
                     
                        
                        the average
                        1738½
                     
                  
                  *these are the two which not being down the manifests are not received
               
            